 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   AMERICAN HONDA FINANCE CORPORATION

 6                                  UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   ERIC STEINMETZ                                 Case No.: 2:19-cv-00064-GMN-VCF

 9                     Plaintiff,
                                                    STIPULATION AND ORDER FOR
10         v.                                       EXTENSION OF TIME TO FILE
                                                    RESPONSIVE PLEADING TO
11   AMERICAN HONDA FINANCE; CAPITAL                PLAINTIFF’S FIRST AMENDED
     ONE; CONN CREDIT CORP; EQUIFAX                 COMPLAINT
12   INFORMATION SERVICES, LLC; EXPERIAN
     INFORMATION SOLUTIONS, INC.; INNOVIS (First Request)
13   DATA SOLUTIONS, INC.; MACYS/DSNB;
     MECHANICS BANK FKA CRB; AND TRANS
14   UNION LLC;

15                     Defendants.

16
                Defendant, AMERICAN HONDA FINANCE CORPORATION (erroneously sued as
17
     American Honda Finance, and hereinafter “AHFC”), by and through its counsel of record, CHAD C.
18
     BUTTERFIELD, ESQ., of the law firm WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER
19
     LLP, and Plaintiff, ERIC STEINMETZ, by and through his counsel of record, MILES N. CLARK,
20
     ESQ. of the law firm KNEPPER & CLARK LLC hereby stipulate and agree to extend the deadline
21
     for filing a responsive pleading to Plaintiff’s First Amended Complaint by one week, up to and
22
     including April 1, 2019.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///

                                                   1
     1427277V.1
 1           This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

 2   requested extension, as counsel for AHFC has been involved in a two-week trial and has not had

 3   sufficient time to prepare a responsive pleading.

 4           This is the parties’ first request for extension of the deadline.

 5           DATED this 25th day of March, 2019.
 6                                                     WILSON, ELSER, MOSKOWITZ,
                                                       EDELMAN & DICKER LLP
 7
                                                         /s/ Chad C. Butterfield
 8                                                     Chad C. Butterfield, Esq.
                                                       Nevada Bar No. 10532
 9                                                     300 South Fourth Street, 11th Floor
                                                       Las Vegas, NV 89101
10                                                     Attorneys for Defendant American Honda
11                                                     Finance Corporation
             DATED this 25th day of March, 2019.
12
                                                       KNEPPER & CLARK LLC
13
                                                         /s/ Miles N. Clark
14                                                     Matthew I. Knepper, Esq.
                                                       Nevada Bar No. 12796
15
                                                       Miles N. Clark, Esq.
16                                                     Nevada Bar No. 13848
                                                       10040 W. Cheyenne Ave., Suite 170-109
17                                                     Las Vegas, NV 89129
                                                       Attorney for Plaintiff Eric Steinmetz
18

19

20                                                   ORDER
21           GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
             Dated this 26th day of March, 2019.
23

24

25                                                   ________________________________________
26                                                   UNITED STATES MAGISTRATE JUDGE

27

28


                                                          2
     1427277V.1
